Order entered October 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00747-CR

                          STEWART CARTER HURST, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 354th District Court
                                    Hunt County, Texas
                              Trial Court Cause No. 32486CR

                                            ORDER
       The reporter’s record was due July 21, 2019. When it was not filed, we notified court

reporter Julie Vrooman by postcard dated July 24, 2019 and directed her to file (1) the reporter’s

record, (2) written verification that no hearings were recorded, or (3) written verification that

appellant had not requested the reporter’s record by August 23, 2019. No response was filed.

       On September 10, 2019, we ordered the complete reporter’s record filed by October 4,

2019. We cautioned Ms. Vrooman that the failure to file the reporter’s record by that date might

result in the Court taking whatever remedies it has available to ensure that the appeal proceeds in

a timely fashion, which might include ordering that she not sit until the complete reporter’s

record is filed. To date, no reporter’s record has been filed, and we have had no communication

from Ms. Vrooman.
       We ORDER that court reporter Julie C. Vroom NOT SIT as a court reporter until she

has filed the complete reporter’s record in this appeal.

       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie Vrooman, official court reporter, 354th

Judicial District Court; to the Hunt County Auditor’s Office and to counsel for all parties.




                                                      /s/    ROBERT D. BURNS, III
                                                             CHIEF JUSTICE